Opinion by
Willson, J.
§ 55. Garnishment; answer of garnishee. It is only required of the garnishee to make true answers to tho several matters inquired of in the writ of garnishment. [R. S. art. 192.] These several matters are plainly specified in articles 186 and 188 of the Revised Statutes. The garnishee is not required in his answer to set up any defense which the debtor may have, nor to plead any exemption in behalf of the debtor. Nor does the statute, either in terms or by implication, impose upon the garnishee the duty of notifying the debtor of the garnishment proceeding. There are some authorities which hold a doctrine contrary to the above. [Freeman on Executions, § 416, and cases there cited.] But the weight of authority seems to be in support of it. [Thomp. on Homestead and Exemptions, §§ 864, -865, 866; Moore v. R. R. Co. 43 Iowa, 385; Wigwall v. Mining Co. 37 Iowa, 129; Jones v. Tracy, 75 Penn. St. 417; Conly v. Chilcote, 25 Ohio St. 320; Drake on Attach. (5th ed.) § 480.]
*47November 28, 1883.
§ 56. Same; payment by garnishee is a bar, token. When a garnishee has fully answered all he is required by the statute to answer, and upon such answer a judgment in a court of competent jurisdiction has been rendered against him, which judgment he has paid, he is entitled to have the amount so paid credited upon his debt to the defendant. [R. S. art, 220.]
Affirmed.